Exhibit 10.2

PURCHASE MONEY SECURITY AGREEMENT

This PURCHASE MONEY SECURITY AGREEMENT (this “Agreement”) is dated as of
November 18, 2019, by and between SAEXPLORATION, INC., a Delaware corporation
(the “Company”), having an office at 1160 Dairy Ashford Rd., Suite 160, Houston,
Texas 77079, and GTC, INC., a Texas corporation (together with its successors
and assigns and subsequent holders of the Secured Indebtedness, the “Secured
Creditor”), having its office at 7007 Pinemont Drive, Houston, Texas 77040.

WHEREAS the Company has issued to the Secured Creditor a Secured Promissory Note
dated of even date herewith (the “Note”) made in connection with the purchase by
the Company of the Collateral described herein;

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1. Grant of Security Interest. The Company grants to the Secured Creditor, and
agrees that the Secured Creditor shall have, a lien on and security interest in
all of the Company’s right, title and interest in and to the following:

 

  (a)

All equipment listed on Secured Creditor’s quotation number 0919-15701 Rev. B,
which shall include the following:

 

Item

  

Item Description

   Quantity      Equipment
Value/Each      Extended
Equipment Value   1   

GCL, Single (1) channel unit, 16 GB memory

     30,000      $ 375.00      $ 11,250,000.00   2   

Geospace Source Management (GSM) Console

     3        16,150.00        48,450.00   3   

GCL-LHR; For deployed GCL status verification and QC

     40        530.00        21,200.00   4   

GeoRes-XTC: 300 TB SSD SAS RAIS

     2        340,000.00        680,000.00   5   

GeoRes-XTC 100 SSD Raid Server

     2        85,000.00        170,000.00   6   

GCL Data Transfer Module (DTM)

     24        12,670.00        304,080.00              

 

 

    

Grand Total

         $ 12,473,730.00              

 

 

 

 

  (b)

All proceeds of the foregoing.

All of the foregoing being referred to herein as the “Collateral.” The terms
“equipment” and “proceeds” as used in this Agreement shall have the meanings
specified from time to time in the Uniform Commercial Code as in effect in the
State of Texas (the “UCC”).

 

Page 1 of 5



--------------------------------------------------------------------------------

2. Obligations Secured. The Collateral secures the payment in full, when due, of
any and all principal, interest, expenses, fees and other sums payable by the
Company to the Secured Creditor under the Note and this Agreement and all costs
and expenses incurred in connection with enforcement and collection thereof,
including the fees, charges and disbursements of outside counsel for the Secured
Creditor (the “Secured Indebtedness”).

3. Representations and Warranties. The Company represents and warrants to the
Secured Creditor that:

 

  (a)

The Company has not changed its name in the last three years;

 

  (b)

The Company is a corporation duly incorporated and validly existing under the
laws of the State of Delaware of the United States of America, and the chief
executive office of the Company is located at 1160 Dairy Ashford Rd., Suite 160,
Houston, Texas 77079;

 

  (c)

The Collateral constitutes “equipment” in the hands of the Company;

 

  (d)

This Agreement does not violate or contravene (i) the certificate of
incorporation of bylaws of the Company (ii) any material agreement to which the
Company is a party or its assets are bound or (iii) any writ, judgment, order or
decree of any judicial or administrative body by which the Company or its assets
are bound;

 

  (e)

This Agreement creates a valid security interest in favor of the Secured
Creditor in the Collateral and, when properly perfected by the filing of a
financing statement, shall constitute a valid and perfected, first priority
security interest in the Collateral free and clear of all liens, claims,
security interests and other encumbrances (except security interests in favor of
the Secured Creditor); and

 

  (f)

The execution, delivery and performance of this Agreement will not violate any
provision of any applicable laws or contractual obligations of Company and will
not result in the creation or imposition of any lien on any of the properties,
revenues, assets and/or interests of Company (except any liens in favor of the
Secured Creditor) pursuant to any applicable law or contractual obligation of
Company.

So long as any Secured Indebtedness remains unpaid, the Company shall be deemed
to represent and warrant continuously to the Secured Creditor all of the
representations and warranties set forth in this Section 3.

4. Maintenance of Collateral and Title. The Company represents, warrants and
covenants to and with the Secured Creditor that it has and will maintain
absolute and exclusive title to each and every item of the Collateral, free and
clear of all liens, claims, security interests and other encumbrances (except
security interests in favor of the Secured Creditor). The Company will warrant
and defend unto the Secured Creditor and its successors and assigns title to all
of the Collateral purported to be owned by it, at the Company’s expense, against
the claims and demands of all persons whomsoever. The Company shall pay any and
all taxes, assessments and other public accounts and charges of every kind and
nature that may be levied upon or assessed against any part of the Collateral.
The Company shall not permit any liens, claims, security interests or other
encumbrances (except only security interests in favor of the Secured Creditor)
to attach to any part of the Collateral, nor permit any part of the Collateral
to be levied upon under any legal process. The Company shall not sell, exchange,
transfer, assign, lease or otherwise dispose of the Collateral or any interest
therein, nor permit any Collateral to become a fixture to real property or an
accession to other personal property. Except in the ordinary course of business
consistent with past practice, the Company shall not do or permit to be done
anything which might impair the value of any item of the Collateral owned by
them or the security intended to be afforded hereby.

 

Page 2 of 5



--------------------------------------------------------------------------------

5. Inspection. The Secured Creditor (by any of its officers, employees or
agents) shall have the right at any time or times to inspect all files relating
to the Collateral, to discuss the Company’s affairs and finances, insofar as the
same are reasonably related to the rights of the Secured Creditor hereunder,
with any person to verify the amount, quantity, value and condition of, or any
other matter relating to, any of the Collateral and, in this connection, to
review, audit and make extracts from all records and files related to any of the
Collateral.

6. Change in Name or Chief Executive Office. The Company shall notify the
Secured Creditor in writing 30 days prior to any change in its name, structure,
the location of its chief executive office or its jurisdiction of organization.

7. Rights and Remedies upon Default. (a) Upon the occurrence and during the
continuation of any Event of Default (as defined in the Note) or any material
default by the Company of any of the provisions hereof or breach of any
representation or warranty of the Company contained herein, the Secured Creditor
shall have, in addition to all other rights and remedies provided by law, all of
the rights and remedies of a secured creditor under the UCC. The Secured
Creditor shall have the specific right to demand that the Company return the
Collateral, at the Company’s expense, to the Secured Creditor within ten days of
notice of any such Event of Default or breach so that the Secured Creditor may
exercise its rights as a secured creditor.

(b) In the event that the proceeds of any sale, collection or realization are
insufficient to pay all amounts to which the Secured Creditor is legally
entitled, the Company shall be liable for the deficiency, together with interest
thereon at the Default Rate (as defined in the Note), together with the costs of
collection and the fees, charges and disbursements of counsel to the extent
required to be paid in accordance with the Note. Any surplus remaining after the
full payment and satisfaction of the Secured Indebtedness shall be returned, in
a reasonably prompt fashion, to the Company or to whomsoever a court of
competent jurisdiction shall determine to be entitled thereto.

(c) Failure by the Secured Creditor or the holders of the Secured Indebtedness
to exercise any right, remedy or option under this Agreement, any other Loan
Document (as defined in the Note), any other document relating to the Secured
Indebtedness, or as provided by applicable law, or any delay by the Secured
Creditor or the holders of the Secured Indebtedness in exercising the same,
shall not operate as a waiver of any such right, remedy or option. No waiver
hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated. To the extent permitted by applicable law, neither the
Secured Creditor nor any of its agents shall be liable hereunder for any acts or
omissions or for any error of judgment or mistake of fact or law other than
their gross negligence or willful misconduct hereunder. The rights and remedies
of the Secured Creditor under this Agreement shall be cumulative and not
exclusive of any other right or remedy which the Secured Creditor may have.

8. Waivers and Other Agreements. The Company, to the extent of its interest in
the Collateral, hereby waives and releases any and all right to require the
Secured Creditor to collect any of the Secured Indebtedness from any specific
item or items of the Collateral under any theory of marshaling of assets or
otherwise, and the Company specifically authorizes the Secured Creditor to apply
any item or items of the Collateral in which it may have any interest against
the Secured Indebtedness in the manner specified in the Note.

 

Page 3 of 5



--------------------------------------------------------------------------------

9. Further Assurances. With respect to the Collateral, the Company agrees to do,
file, record, make, execute and deliver all such acts, deeds, things, notices
and instruments as may be reasonable or desirable in the opinion of the Secured
Creditor in order to vest more fully in and assure to the Secured Creditor the
liens on and security interests in the Collateral created hereby or intended so
to be and the enforcement and realization of the benefits of, all of the rights,
remedies and powers of the Secured Creditor hereunder relating to the
Collateral. The Secured Creditor shall not have any obligation to take any
steps, and the Company shall in each case duly take all steps, necessary to
perfect and otherwise preserve against all other parties the rights of the
Company and those of the Secured Creditor in the Collateral and each and every
item thereof. The Company hereby authorizes the Secured Creditor to prepare and
file any financing or continuation statements, or amendments thereof, or
termination statements to be filed in any jurisdiction to give notice of this
Agreement and the interest created hereby.

10. Transfer of Interest. Any or all of the rights, benefits and advantages of
the Secured Creditor under this Agreement, and the right to receive payment of
the principal of and premium, if any, and interest on the Note as and when due
and payable by the Company may be assigned by the Secured Creditor and
reassigned by any assignee at any time and from time to time.

11. Expenses. The Company shall pay all costs of filing of any financing,
continuation or termination statements or security agreements with respect to
the Collateral deemed by the Secured Creditor to be necessary or advisable in
order to perfect and protect the liens and security interests hereby created in
favor of the Secured Creditor or intended so to be. The Company agrees that the
Collateral secures, and further agrees to pay on demand, all expenses (including
but not limited to reasonable attorneys’ fees and other costs for legal
services, costs of insurance and payments of taxes or other charges) of or
incidental to the custody, care, sale or collection of or realization on any of
the Collateral or relating to the enforcement or protection of the rights of the
Secured Creditor hereunder.

12. Severability. The invalidity or unenforceability of any provision hereof
shall in no way the validity or enforceability of any other provision.

13. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas applicable to
contracts made and performed wholly within Texas by Texas residents.

14. Headings. Headings in this Agreement are included herein for of reference
only and shall not constitute a part of this Agreement for any other purpose.

15. Counterparts. This Agreement may be executed in any number of counterparts,
all of whom together shall constitute one and the same instrument, and either of
the parties hereto may execute this by signing any such counterpart.

16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

17. Notice. All notices or other communications required or permitted hereunder
shall be made in writing and shall be deemed to have been duly given if
delivered by hand or mailed, postage prepaid, by certified or registered mail,
return receipt requested, and addressed:

If to:

Company:

 

Page 4 of 5



--------------------------------------------------------------------------------

Attn:                                 

1160 Dairy Ashford Rd.,

Suite 160

Houston, Texas 77079

and;

Secured Creditor:

Attn: Chief Financial Officer

Geospace Technologies Corporation

7007 Pinemont Drive

Houston, Texas 77040

A notice of change of address shall be effective only when done in accordance
with this section.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their proper corporate officers thereunto duly authorized as of the day and
year first above written.

 

SAEXPLORATION, INC.     GTC, INC. By:  

/s/ Mike Faust

    By:  

/s/ Thomas T. McEntire

  Mike Faust       Thomas T. McEntire   Interim Chief Executive Officer      
Chief Financial Officer

 

Page 5 of 5